                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:18CR3116

       vs.
                                                            ORDER
NATHAN REY MUSQUIZ,

                    Defendant.


      Counsel is advised that the court has continued all civil and criminal matters
scheduled for in-court appearances between March 17, 2020 and April 3, 2020. See
attached General Order 2020-05. Accordingly,

       IT IS ORDERED that the defendant’s sentencing hearing set for April 2, 2020,
is continued until further order of the court. The undersigned’s chambers will track
this continuance and reset the hearing in due course.

      Dated this 16th day of March, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


IN RE: CONTINUANCES OF NON-
JURY PROCEEDINGS DUE TO NOVEL                       GENERAL ORDER NO. 2020-05
CORONAVIRUS AND COVID-19
DISEASE.



      In its previous order continuing all jury proceedings, the Court noted that "the
need for in-court hearings must be balanced against the risk associated with such
contact." General Order 2020-04. As this emergency situation has developed, it has
become apparent that assessing that risk is difficult, given increasing evidence that
asymptomatic carriers of the virus can transmit it, and the confirmation of
community spread in this District. And recent incidents in which people appeared in
court, despite affirmatively displaying symptoms associated with an infectious
respiratory illness, have persuaded the Court that in the present environment, the
risks associated with in-court hearings presumptively outweigh their necessity.
Accordingly,


      IT IS ORDERED:


      1.       All civil and criminal matters presently scheduled for an in-court
               appearance before any district, magistrate, or bankruptcy judge in the
               District of Nebraska between March 17, 2020 and April 3, 2020 are
               continued pending further order of the Court.


      2.       Notwithstanding any other provision of this General Order to the
               contrary, any hearing where appearance by alternate means—such as
               remote appearance by video or telephone—has already been made
               available to the parties, shall proceed as scheduled using the alternate
               mode of appearance.
3.   Initial appearances on new charges shall be addressed to the assigned
     Magistrate Judge for a determination of whether an immediate hearing
     is necessary and whether videoconferencing will be used for the hearing.
     Videoconferencing shall be used unless otherwise ordered and failure to
     object to the use of videoconferencing shall be deemed consent to
     appearance by videoconference.


4.   Because of the effect of following public health recommendations on the
     availability of clients, counsel, and court staff to be present in the
     courtroom, the Court specifically finds that the ends of justice served by
     continuing all criminal proceedings outweigh the best interests of the
     public and any defendant's right to a speedy trial, and the delays in
     progression of criminal cases occasioned by the continuances
     implemented by this General Order are excluded under the Speedy Trial
     Act pursuant to 18 U.S.C. § 3161(h)(7)(A). The failure of any defendant
     to object to this General Order will be deemed a waiver of any right to
     later claim the time should not have been excluded under the Speedy
     Trial Act.


5.   Case-by-case exceptions to the continuances implemented by this
     General Order may be ordered at the discretion of the Court, upon
     motion from the parties or on the Court's own motion after consultation
     with counsel. The provisions of General Order 2020-03 shall remain in
     effect for such proceedings.


6.   The Court will vacate, extend, or amend this General Order no later
     than March 31, 2020.




                                    -2-
Dated this 16th day of March, 2020.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                                -3-
